Exhibit 11 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS PER SHARE OF CLASS A STOCK (Amounts in thousands, except per share data) Fiscal Year Ended December 31, (in thousands) Weighted average number of shares outstanding: Class A Basic and dilutedEPS: Loss from continuing operations attributable to Ampal's shareholders $ ) (19,481 ) $ ) Income from discontinued operations, net of tax Net (Loss) income attributable to Ampal's shareholders $ ) (19,481 ) $ ) Earnings per share of Class A Stock: Loss income from continuing operations $ ) (0.35 ) $ ) Income (loss) from discontinued operations, net of tax $ ) (0.35 ) $ ) Shares used in calculation
